Title: To Thomas Jefferson from C. W. F. Dumas, 8 May 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 8 May 1790. He is dispatching this day to the bankers of the United States in Amsterdam “les Acts de Rymer in folio 10 vol. Lahaie 1745” for the use of administration as promised in his dispatch of 4 Mch.: “Puisse mon humble Offrande, acceptée gracieusement, en étant utile quelque jour à ceux qui auront occasion de consulter cette collection, leur rappeller le souvenir de leur fidele serviteur, quand il ne sera plus mortel: voilá mon unique but et desir.—Rien de décidé ni de dénoué encore dans cette confuse Europe. L’inaction, au dehors, de la Nation françoise concentrée en elle-même, tient toutes les autres en suspens. La Puissance qui, selon ma précédente, opes maximas sperabile omnibus minando, omnibus pollicendo, omnes fallendo, voyant celles qu’ elle croyoit avoir dans sa manche tergiverser, paroît depuis quelques ordinaires indécise; ses partisans ici, fort diminués, interdits, ne parlent maintenant que de paix: ses antagonistes, très-nombreux, esperent le contraire, et se plaisent à augurer qu’elle devra s’enivrer seule du vin  qu’elle a tiré.”—Russia has made a loan in Holland of 15 million florins at 5% and another is being subscribed for her for three millions. Sweden, after many efforts, has finally found some credit “en Israël, chez le Juif Boas ici, par une Négotiation de 1½ million d’hollande, en rentes viageres à 10 p% sur une tête, 8 et 7 p% sur deux et trois têtes, laquelle, à ce qu’on dit, est remplie. D’un autre côté, ce qu’on apprend de ce Royaume-là est atroce: de 88 personnages distingués dans la nation et dans l’armée, les ¾ sont condamnés à mort, et le reste prêt à l’être.” A singular phenomenon has just occurred in this vicinity: “la Theologocratie Brabançonne alliée avec la Démocratie Liegeoise contre l’Evêque et le Chapitre de Liege.—Un phénomene plus grand encore est celui de la F[ran]ce spectatrice oisive de tout cela, probablement pour tout le reste de cette année. Ce n’est que le 1er. Janvr. prochain que commencera la perception et l’administration des Revenus de la Monarchie sous la nouvelle forme: et voilà, je pense, la vraie clé de cette inaction.”—11 May. For the past eight days apprehension of a war between England and Spain has been obvious: today this rumor is confirmed and the gazettes are full of it. A settlement by the English on Nootka Sound being disturbed by the Spaniards is the cause, or pretext.
